Citation Nr: 1532024	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from September 1975 to September 1979, December 1979 to December 1989, January 2003 to January 2005, and from April 2007 to June 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned an initial 30 percent rating, effective May 27, 2009.  In a November 2013 rating decision, the RO increased the disability rating assigned to the service-connected psychiatric disability, now characterized as PTSD with depression to 50 percent, effective May 27, 2009.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to TDIU was denied in a May 2012 rating decision and the Veteran has not appealed that determination.  However, a February 2014 Disability Benefits Questionnaire (DBQ) recently submitted noted that the Veteran's PTSD impacted his ability to work.  The question of unemployability due to the disability for which an increased rating is sought has been re-raised by the record and is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Further development is needed, to include obtaining any outstanding treatment records and reconciling conflicting medical evidence.  

A January 2012 VA mental health outpatient note detailed the Veteran's current complaints and symptoms and indicated that he  would continue to meet with the social worker in individual psychotherapy.  It was also mentioned he felt he may need to go into a "PCT" (PTSD Clinical Team) program, different than the one offered in Dublin.  Review of both the paper and electronic claim files fail to include any VA treatment records dated after January 2012.  On remand, any outstanding VA treatment records, dated after January 2012, should be obtained.  38 C.F.R. § 3.159(c)(2) (2014).  

A March 2012 VA mental disorders examination report includes a diagnosis of chronic PTSD, and a Global Assessment of Functioning (GAF) scale score of 50.  See American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  The Veteran was noted to be employed in a job which allowed him to be alone, but that his job was becoming more difficult to function in due to increased PTSD symptoms.  The examiner summarized the degree of impairment brought about by the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity.  

In contrast, a February 2014 DBQ prepared by H. H.-G., a licensed psychologist, includes a diagnosis of PTSD and the assignment of a GAF scale score of 50.  The Veteran was noted to be unemployed, having last worked as a truck driver in 2013.  The private psychologist summarized the degree of impairment brought about by the Veteran's PTSD as causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran saw a VA psychiatrist every 90 days, and was going to attempt to see a VA counselor.  The examiner also noted that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his PTSD.  She added the Veteran had been employed as a truck driver up until 2013.  

While the Veteran's PTSD has an impact on his ability to work, the extent of that impact is unclear.  He does not currently meet the schedular criteria for assignment of a TDIU.  However, providers have reported that the Veteran has been unable to work since 2013 and adjudication of the claim for increased rating (which is pending from 2009) may affect whether the schedular criteria are met. 

Nevertheless, it is VA policy to grant TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If after development and readjudication of the increased rating claim currently on appeal, the Veteran does not meet the schedular criteria for assignment of a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records (outpatient and Vet Center), dating from May 2009 to the present. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination for the purpose of determining the current severity of the service-connected acquired psychiatric disorder.  The claims file and copies of all pertinent records should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD with depression.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should address the GAF scores of 50 assigned by the VA examiner in March 2012 and private psychologist in February 2014, and the contrasting supplied summaries of the level of occupational and social impairment.  An opinion should also be supplied as to whether or not the Veteran, due to his PTSD, is unable to secure or follow a substantially gainful occupation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to address the functional impairment related to the service-connected disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  If it is determined that the Veteran is unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  Thereafter, readjudicate the Veteran's claim for an increased rating, including the TDIU claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the full benefits sought on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney, and they should be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




